Exhibit SECTION 1 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Francine Dubois, hereby certify that the January 31, 2008 Annual Report on Form 10-K as filed by iDcentrix, Inc. (the “Company”), which contains the Company’s financial statements, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)) and that the information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2009 /s/ Francine Dubois Francine Dubois President and Chief Executive Officer (principal executive officer)
